Case 2:14-bk-50441-MPP            Doc 80   Filed 11/12/19    Entered 11/12/19 15:11:02          Desc
                                            Page 1 of 5




                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF TENNESSEE
                                GREENEVILLE DIVISION

In re: PATRICK PAUL ELLSWORTH                 §      Case No. 14-50441-MPP
       JESSICA LIANNE ELLSWORTH               §
                                              §
              Debtor(s)                       §
          CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Gwendolyn M. Kerney, Chapter 13 Trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as
follows:
       1) The case was filed on 03/21/2014.

       2) The plan was confirmed on 04/25/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was completed on 04/08/2019.

       6) Number of months from filing or conversion to last payment: 60.

       7) Number of months case was pending: 67.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $10,775.58.

       10) Amount of unsecured claims discharged without full payment: $231,740.83.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
Case 2:14-bk-50441-MPP            Doc 80       Filed 11/12/19   Entered 11/12/19 15:11:02         Desc
                                                Page 2 of 5




Receipts:
       Total paid by or on behalf of the debtor(s)               $ 48,654.16
       Less amount refunded to debtor(s)                            $ 533.81
NET RECEIPTS                                                                         $ 48,120.35



Expenses of Administration:

        Attorney's Fees Paid Through the Plan                     $ 1,274.00
        Court Costs                                                 $ 281.00
        Trustee Expenses & Compensation                           $ 2,219.93
        Other                                                          $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                      $ 3,774.93

Attorney fees paid and disclosed by debtor(s):                      $ 726.00



Scheduled Creditors:
Creditor                                             Claim       Claim       Claim    Principal      Interest
Name                                   Class     Scheduled    Asserted    Allowed         Paid          Paid
D. Stephen Duncan                      Lgl        2,000.00    2,000.00    2,000.00    1,274.00          0.00
Clerk of the Court                     Adm          281.00      281.00      281.00      281.00          0.00
AES                                    Uns        7,575.00    8,364.16    8,364.16    1,509.27          0.00
ANESTHESIA & PAIN                      Uns          247.92         NA          NA         0.00          0.00
APPALACHIAN EMERGENCY                  Uns           77.25       77.25       77.25       13.94          0.00
ATG CREDIT                             Uns           33.00         NA          NA         0.00          0.00
NATIONAL COLLEGIATE TRUST              Uns       11,742.00   10,668.55   10,668.55    1,925.09          0.00
BLUE RIDGE FAMILY PHYSICIANS           Uns        3,077.00         NA          NA         0.00          0.00
BLUE RIDGE RADIOLOGY, PC               Uns            9.99        9.99        9.99        1.81          0.00
CAPTIAL ONE BANKRUPTCY                 Uns          496.00         NA          NA         0.00          0.00
Portfolio Rec. Assoc LLC succ in int   Uns          775.00      775.40      775.40      139.91          0.00
NATIONAL COLLEGIATE TRUST              Uns       29,920.41   24,313.35   24,313.35    4,387.24          0.00
CITI CARDS                             Uns          659.00         NA          NA         0.00          0.00
COMCAST                                Uns           92.00         NA          NA         0.00          0.00
AMERICAN INFOSOURCE AS                 Uns        1,004.00    1,004.34    1,004.34      181.23          0.00
Discover Student Loans                 Uns       11,517.65   11,517.65   11,517.65    2,078.31          0.00
THE HUNTINGTON NATIONAL                Uns        1,720.00    2,458.13    2,458.13      443.56          0.00
JOHNSON CITY EYE CLINIC                Uns          314.00      314.75      314.75       56.80          0.00



UST Form 101-13-FR-S (9/1/2009)
Case 2:14-bk-50441-MPP            Doc 80     Filed 11/12/19   Entered 11/12/19 15:11:02        Desc
                                              Page 3 of 5




Scheduled Creditors:
Creditor                                           Claim       Claim       Claim   Principal      Interest
Name                                 Class     Scheduled    Asserted    Allowed        Paid          Paid
KEY BANK USA                         Uns       12,235.96         NA          NA        0.00          0.00
John Lawson Surgical Group           Uns           61.00       61.28       61.28      11.05          0.00
MOUNTAIN EMPIRE RADIOLOGY            Uns           69.56         NA          NA        0.00          0.00
MOUNTAIN STATES HELTH                Uns           38.74         NA          NA        0.00          0.00
MOUNTAIN STATES HELTH                Uns          354.20         NA          NA        0.00          0.00
MOUNTAIN STATES HELTH                Uns        2,530.00         NA          NA        0.00          0.00
PULMONARY ASSOCIATES OF EAST         Uns           35.82         NA          NA        0.00          0.00
RBS CITIZENS                         Uns       19,990.79   18,742.29   18,742.29   3,381.96          0.00
THE REGIONAL EYE CENTER              Uns           51.07         NA          NA        0.00          0.00
RHEUMATOLOGY ASSOCIATES              Uns          186.77         NA          NA        0.00          0.00
SEARS                                Uns        1,535.00         NA          NA        0.00          0.00
SOLSTAS LAB PARTNERS                 Uns            4.11         NA          NA        0.00          0.00
SOLSTAS LAB PARTNERS                 Uns           48.68         NA          NA        0.00          0.00
STATE OF FRANKLIN HEALTHCARE         Uns        1,906.28    7,645.02    7,645.02   1,379.51          0.00
TENNESSEE STUDENT ASSISTANCE         Uns        8,636.13         NA          NA        0.00          0.00
ECMC                                 Uns       66,754.38   55,318.99   55,318.99   9,982.06          0.00
UNIVERSITY PHYSICIANS                Uns        1,309.56    1,309.56    1,309.56     236.30          0.00
U.S. DEPARTMENT OF EDUCATION         Uns       19,344.89   14,957.00   14,957.00   2,698.92          0.00
U.S. DEPARTMENT OF EDUCATION         Uns       35,233.53   28,522.14   28,522.14   5,146.69          0.00
AMERICAN INFOSOURCE LP AS            Uns          567.98      557.13      557.13     100.54          0.00
WELLMONT MEDICAL ASSOCIATES          Uns           57.48       57.48       57.48      10.37          0.00
JOHNSON CITY MEDICAL CENTER          Uns            0.00      304.20      304.20      54.89          0.00
FRANKLIN WOODS COMMUNITY             Uns            0.00    2,530.82    2,530.82     456.67          0.00
AMERICAN INFOSOURCE LP AS            Uns            0.00    1,312.72    1,312.72     236.88          0.00
NATIONAL COLLEGIATE TRUST            Uns            0.00    6,959.75    6,959.75   1,255.86          0.00
NATIONAL COLLEGIATE TRUST            Uns            0.00   14,375.39   14,375.39   2,593.98          0.00
NATIONAL COLLEGIATE TRUST            Uns            0.00   14,670.21   14,670.21   2,647.17          0.00
NATIONAL COLLEGIATE TRUST            Uns            0.00    6,521.26    6,521.26   1,176.73          0.00
NATIONAL COLLEGIATE TRUST            Uns            0.00   11,286.28   11,286.28   2,036.56          0.00
WELLMONT HEALTH SYSTEM               Uns            0.00       77.82       77.82      14.05          0.00
HOLSTON VALLEY IMAGING               Uns            0.00      100.96      100.96      18.21          0.00
Portfolio Rec. Assoc. succ in int    Uns            0.00      495.75      495.75      89.45          0.00
MEDICAL SPECIALISTS OF               Uns            0.00      280.29      280.29      50.57          0.00
JOHNSON CITY UTILITY                 Uns            0.00      165.38      165.38      29.84          0.00




UST Form 101-13-FR-S (9/1/2009)
Case 2:14-bk-50441-MPP            Doc 80   Filed 11/12/19   Entered 11/12/19 15:11:02   Desc
                                            Page 4 of 5




Summary of Disbursements to Creditors:

                                                 Claim              Principal           Interest
                                                 Allowed            Paid                Paid
Secured Payments:
       Mortgage Ongoing                               $ 0.00            $ 0.00              $ 0.00
       Mortgage Arrearage                             $ 0.00            $ 0.00              $ 0.00
       Debt Secured by Vehicle                        $ 0.00            $ 0.00              $ 0.00
       All Other Secured                              $ 0.00            $ 0.00              $ 0.00
TOTAL SECURED:                                        $ 0.00            $ 0.00              $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                    $ 0.00            $ 0.00              $ 0.00
        Domestic Support Ongoing                      $ 0.00            $ 0.00              $ 0.00
        All Other Priority                            $ 0.00            $ 0.00              $ 0.00
TOTAL PRIORITY:                                       $ 0.00            $ 0.00              $ 0.00

GENERAL UNSECURED PAYMENTS:                     $ 245,755.29       $ 44,345.42              $ 0.00



Disbursements:

       Expenses of Administration                 $ 3,774.93
       Disbursements to Creditors                $ 44,345.42

TOTAL DISBURSEMENTS:                                               $ 48,120.35




UST Form 101-13-FR-S (9/1/2009)
Case 2:14-bk-50441-MPP            Doc 80    Filed 11/12/19      Entered 11/12/19 15:11:02          Desc
                                             Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 11/12/2019                        By: s/ Gwendolyn M. Kerney
                                                Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
